           Case 1:18-cr-00389-ELH Document 51 Filed 12/04/20 Page 1 of 20



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

   UNITED STATES OF AMERICA,
                                                            Criminal Action No. ELH-18-0389
       v.

   RICHARD HILLER,
      Defendant.




                                  MEMORANDUM OPINION

       Richard Hiller, through counsel, filed a “Third Emergency Motion for Compassionate

Release Pursuant to 18 U.S.C. § 3582(c)(1)(A).” ECF 47 (the “Third Motion” or “Motion”). 1

The Motion is supported by four exhibits. ECF 47-1 to ECF 47-4. Hiller, who is over 65 years of

age, is currently serving a sentence of 40 months’ incarceration at FCI Allenwood Low in

Pennsylvania (“Allenwood”), in connection with his drug convictions involving oxycodone. The

government previously opposed defendant’s prior motions. See ECF 35; ECF 42. By email, the

government has advised that it continues to oppose defendant’s request for compassionate

release, but it does not intend to file another response.

       No hearing is necessary to resolve the Third Motion. For the reasons that follow, I shall

grant the Motion.

                                        I.      Background

                                             A. Procedural History

       The defendant filed his first motion for compassionate release on March 30, 2020. ECF

33. The government opposed the motion. ECF 35. I denied the motion by Memorandum (ECF


       1
         Defendant’s earlier motions are docketed at ECF 33 and ECF 40. The government’s
prior submissions in opposition are docketed at ECF 35 and ECF 42.
         Case 1:18-cr-00389-ELH Document 51 Filed 12/04/20 Page 2 of 20



36) and Order (ECF 37) of April 28, 2020. In my ruling, I concluded that the defendant failed to

exhaust his administrative remedies, as required by 18 U.S.C. § 3582(c)(1). ECF 36 at 4.

       Thereafter, on May 20, 2020, the defendant filed a “Second Emergency Motion for

Compassionate Release.” ECF 40 (the “Second Motion”). The government again opposed the

motion, contending that the defendant failed to exhaust his administrative requirements and, in

any event, did not qualify for release. ECF 42.

       Based on the government’s contention as to failure to exhaust, I wrote to defense counsel

on July 8, 2020 (ECF 43), requesting evidence of exhaustion. In response (ECF 44), counsel

provided the Court with a decision from David Paul, BOP Regional Director (ECF 44-1). But, it

did not pertain to compassionate release. Therefore, by Memorandum Opinion of July 31, 2020, I

found that there was no indication that defendant had exhausted his administrative remedies with

respect to his request for compassionate release. ECF 45. And, I denied Hiller’s Second Motion,

without prejudice to his right to renew at a later time. ECF 46.

       Thereafter, defendant filed the Third Motion. ECF 47. Defendant has established that he

has exhausted his administrative remedies. ECF 47-1. But, he provided no evidence to support a

finding of “extraordinary and compelling reasons” to justify compassionate release under 18

U.S.C. § 3582(c)(1)(A).

       Accordingly, by Order of October 28, 2020, I directed defense counsel to provide the

Court with additional documentation, such as the defendant’s medical records, to support his

claim for compassionate release. ECF 49. Counsel recently provided those medical records. ECF

50-1. The records indicate that defendant has been diagnosed with various health conditions,

including hypothyroidism and stage 3 kidney disease. ECF 50-1 at 4, 6, 35.




                                                  2
         Case 1:18-cr-00389-ELH Document 51 Filed 12/04/20 Page 3 of 20



                                         B. Factual Background

       The defendant was, at the relevant time, a licensed pharmacist. On July 20, 2018, he was

charged in an Information with conspiracy to distribute oxycodone (Count One) and distribution

of oxycodone (Count Two), in violation of 21 U.S.C. § 846 and § 841(a)(1), respectively. ECF

1. In sum, defendant filled fraudulent oxycodone prescriptions in return for sexual favors from

three women.

       Hiller entered a plea of guilty to the charges on August 24, 2018 (ECF 12), pursuant to a

Plea Agreement. ECF 7. The parties contemplated a base offense level of 30, pursuant to the

United States Sentencing Guidelines (“U.S.S.G.” or “Guidelines”). The offense level was based

on the quantity of oxycodone. Id. ¶ 6. The parties contemplated a two-level increase, pursuant

to U.S.S.G. § 3B1.3, because, as a pharmacist, the defendant abused a position of public or

private trust, or used a special skill, in a manner that significantly facilitated the commission or

concealment of the offense. Id. ¶ 6(b). The parties also contemplated a three-level reduction for

acceptance of responsibility, pursuant to U.S.S.G. § 3E1.1. Id. ¶ 6(d). And, the parties agreed to

another two-level reduction, pursuant to U.S.S.G. §§ 5C1.2 and 2D1.1(b)(17), because the

defendant qualified for the safety valve. Id. ¶ 6(c).

       The Plea Agreement included a stipulation of facts. ECF 7 at 9-10. According to the

stipulation, from January 2014 until February 2017, Hiller used his position as a pharmacist to

fill prescriptions for 15-milligram oxycodone pills in exchange for sexual favors from three

women. Id. And, it was “reasonably foreseeable to the Defendant that the conspiracy would

distribute approximately 20,500 pills each containing 15 milligrams of oxycodone.” Id.




                                                  3
         Case 1:18-cr-00389-ELH Document 51 Filed 12/04/20 Page 4 of 20



       On June 5, 2018, law enforcement executed a search warrant at defendant’s residence and

the pharmacy where he worked. Id. at 10. According to the stipulation, the defendant was

“immediately cooperative and confessed to the misconduct described above.” Id.

       The Presentence Investigation Report (“PSR,” ECF 14) was consistent with the Plea

Agreement in terms of offense level. Id. ¶¶ 17, 26. And, defendant had zero criminal history

points. Id. ¶ 30. Based on a final offense level of 27 and a Criminal History Category of I,

Hiller’s Guidelines called for a period of incarceration ranging from 70 to 87 months. Id. ¶ 70.

       Sentencing was held on December 10, 2018. ECF 20. At the time of sentencing, the

defendant was 64 years of age. ECF 14 at 3. He was prescribed the following medications:

Synthroid for hypothyroidism; Zocor for high cholesterol; Zoloft for depression; and Ativan for

anxiety, as needed. Id. ¶ 46. The Zoloft and Ativan were prescribed in connection with the

prosecution; Hiller had no previous history of depression or anxiety. Id. Defendant also lost his

pharmacist license.

       The government sought a sentence of imprisonment of 64 months for this first-time

offender. ECF 19 at 1. Defense counsel argued that defendant had been punished significantly by

media coverage of his case, as well as by censure, ridicule, and shame. ECF 16. He added that

there was no chance of repeat conduct, and thus a lengthy sentence was not warranted. Id. at 4.

Therefore, the defense sought a “minimal” sentence. Id. at 5. I sentenced the defendant to a

below-Guidelines term of 40 months’ imprisonment (ECF 21), with a self-surrender date of

January 14, 2019. Id. at 2.

       Hiller, who was born in 1954, is now 66 years of age. ECF 14 at 3. He is presently

incarcerated at FCI Allenwood Low. The defendant has served about 22 months of his 40-month

sentence. ECF 47 at 3. This equates to about 55% of the sentence, exclusive of good time



                                                4
         Case 1:18-cr-00389-ELH Document 51 Filed 12/04/20 Page 5 of 20



credits under 18 U.S.C. § 3624(b). Id. According to the Bureau of Prisons (“BOP”), Hiller has a

projected release date of November 14, 2021, but the BOP could release him earlier to a halfway

house or to home confinement.

        In a letter to the Court dated October 16, 2020, Hiller’s wife explained that their son

suffers from mental illness and his condition has deteriorated since Hiller has been incarcerated.

ECF 47-4. In particular, she reported that their son was hospitalized in June 2020 and has

stopped taking his medication. Id. Further, she implored the Court to release Hiller on home

confinement so that defendant “can assist [her] in urging [their] son to get the help he needs.” Id.

        Defendant filed an administrative request for compassionate release with the Warden of

Allenwood on August 12, 2020. ECF 47-1. The request was denied on August 14, 2020. ECF

47-2.

        Additional facts are included, infra.

                                   II.   Standard of Review

        Ordinarily, a court “may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c); see United States v. Chambers, 956 F.3d 667, 671 (4th Cir. 2020); United

States v. Jackson, 952 F.3d 492, 495 (4th Cir. 2020); United States v. Martin, 916 F.3d 389, 395

(4th Cir. 2019). But, “the rule of finality is subject to a few narrow exceptions.” Freeman v.

United States, 564 U.S. 522, 526 (2011). One such exception is when the modification is

“expressly permitted by statute.” 18 U.S.C. § 3582(c)(1)(B); see Jackson, 952 F.3d at 495.

        Commonly termed the “compassionate release” provision, 18 U.S.C. § 3582(c)(1)(A)(i)

provides a statutory vehicle to modify a defendant’s sentence. Section 3582 was adopted as part

of the Sentencing Reform Act of 1984. It originally permitted a court to alter a sentence only

upon a motion by the Director of the BOP. See Pub. L. No. 98-473, § 224(a), 98 Stat. 2030



                                                 5
         Case 1:18-cr-00389-ELH Document 51 Filed 12/04/20 Page 6 of 20



(1984). Thus, a defendant seeking compassionate release had to rely on the BOP Director for

relief. See, e.g., Orlansky v. FCI Miami Warden, 754 F. App’x 862, 866-67 (11th Cir. 2018);

Jarvis v. Stansberry, No. 2:08CV230, 2008 WL 5337908, at *1 (E.D. Va. Dec. 18, 2008)

(denying compassionate release motion because § 3582 “vests absolute discretion” in the BOP).

       However, for many years the safety valve of § 3582 languished. The BOP rarely filed

motions on an inmate’s behalf. As a result, compassionate release was exceedingly rare. See

Hearing on Compassionate Release and the Conditions of Supervision Before the U.S.

Sentencing Comm’n 66 (2016) (statement of Michael E. Horowitz, Inspector General, Dep’t of

Justice) (observing that, on average, only 24 inmates were granted compassionate release per

year between 1984 and 2013).

       In December 2018, Congress significantly amended the compassionate release

mechanism when it enacted the First Step Act of 2018 (“FSA”). See Pub. L. 115-391, 132 Stat.

5239 (2018); see also United States v. McCoy, __ F.3d __, 2020 WL 7050097, at *2 (4th Cir.

Dec. 2, 2020). As amended by the FSA, 18 U.S.C. § 3582(c)(1)(A) permits a court to reduce a

defendant’s term of imprisonment “upon motion of the Director of [BOP], or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of

the [BOP] to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility,” whichever occurs first. So, once a

defendant has exhausted his administrative remedies, he may petition a court directly for

compassionate release. McCoy, 2020 WL 7050097, at *3.

       Under § 3582(c)(1)(A), the court may modify the defendant’s sentence if, “after

considering the factors set forth in section 3553(a) to the extent that they are applicable,” it finds

that



                                                  6
         Case 1:18-cr-00389-ELH Document 51 Filed 12/04/20 Page 7 of 20



       (i) extraordinary and compelling reasons warrant such a reduction;

       (ii) the defendant is at least 70 years of age, has served at least 30 years in prison,
       pursuant to a sentence imposed under section 3559(c), for the offense or offenses
       for which the defendant is currently imprisoned, and a determination has been
       made by the Director of the Bureau of Prisons that the defendant is not a danger to
       the safety of any other person or the community, as provided under section
       3142(g);

       and that such a reduction is consistent with applicable policy statements issued by
       the Sentencing Commission . . . .

       Accordingly, in order to be entitled to relief under 18 U.S.C. § 3582(c)(1)(A)(i), the

defendant must demonstrate that (1) “extraordinary and compelling reasons” warrant a reduction

of his sentence; (2) the factors set forth in 18 U.S.C. § 3553(a) countenance a reduction; and (3)

the sentence modification is “consistent” with applicable policy statements issued by the

Sentencing Commission.

       Notably, “Section 3582(c)(1)(A)(i) does not attempt to define the ‘extraordinary and

compelling reasons’ that might merit compassionate release.” McCoy, 2020 WL 7050097, at *3.

In U.S.S.G. § 1B1.13, the Sentencing Commission addressed the “extraordinary and compelling

reasons” that might merit compassionate release.            It is titled “Reduction in Term of

Imprisonment under 18 U.S.C. § 3582(c)(1)(A) Policy Statement.” See McCoy, 2020 WL

7050097, at *3. The Sentencing Commission acted pursuant to 28 U.S.C. § 994(t), as well as §

994(a)(2)(C). McCoy, 2020 WL 7050097, at *3. But, as the McCoy Court observed, the policy

statement was issued in 2006 and was last updated in November 2018, prior to the enactment of

the First Step Act. Id.

       In particular, U.S.S.G. § 1B1.13 provides that, on motion by the Director of the BOP, the

court may reduce a sentence where warranted by extraordinary or compelling reasons (§

1B1.13(1)(A)); the defendant is at least 70 years old and has served at least 30 years in prison (§



                                                 7
         Case 1:18-cr-00389-ELH Document 51 Filed 12/04/20 Page 8 of 20



1B1.13(1)(B)); the defendant is not a danger to the safety of any other person or to the

community (§ 1B1.13(2)); and the reduction is consistent with the policy statement. U.S.S.G. §

1B1.13(3).

       The Application Notes to U.S.S.G. § 1B1.13 are expansive, and indicate that

compassionate release may be based on circumstances involving illness, declining health, age,

exceptional family circumstances, as well as “other reasons.” U.S.S.G. § 1B1.13 App. Notes

1(A)-(D). Application Note 1(D), titled “Other Reasons,” permits the court to reduce a

sentence where, “[a]s determined by the Director of the Bureau of Prisons, there exists in the

defendant’s case an extraordinary and compelling reason other than, or in combination with,

the reasons described in subdivisions (A) through (C).” U.S.S.G. § 1B1.13 App. Note 1(D).

This is the “so-called, ‘catch-all’ category.” McCoy, 2020 WL 7050097, at *3.

       In resolving a compassionate release motion, a court must also consider the factors in 18

U.S.C. § 3553(a). See Dillon, 560 U.S. at 826-27; see also United States v. Trotman, ___ Fed.

App’x ___, 2020 WL 6743609, at *2 (4th Cir. Nov. 17, 2020) (per curiam) (recognizing that,

when considering a motion to reduce sentence under 18 U.S.C. § 3582(c)(1)(A), the court must

consider the sentencing factors under 18 U.S.C. § 3553(a), to the extent applicable); United

States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020). And, “[w]hen deciding whether to

reduce a defendant’s sentence under § 3582(c)(1)(A), a district court may grant a reduction only

if it is ‘consistent with applicable policy statements issued by the Sentencing Commission.’”

United States v. Taylor, 820 F. App’x 229, 230 (4th Cir. 2020) (per curiam) (citing 18 U.S.C. §

3582(c)(1)(A)); see also 28 U.S.C. § 994(t) (directing Sentencing Commission to “describe what

should be extraordinary and compelling reasons for sentence reduction”).




                                               8
         Case 1:18-cr-00389-ELH Document 51 Filed 12/04/20 Page 9 of 20



       However, as indicated, § 1B1.13 was last updated in November 2018, before the

enactment of the First Step Act. It is only “directed at BOP requests for sentence reductions.”

McCoy, 2020 WL 7050097, at *3 (citing U.S.S.G. § 1B1.13). “By its plain terms, in short, §

1B1.13 does not apply to defendant-filed motions under § 3582(c)(1)(A).” Id. at *7; see also

United States v. Zullo, 976 F.3d 228, 230 (2nd Cir. 2020); United States v. Jones, __ F.3d __,

2020 WL 6817488, at *1–2 (6th Cir. Nov. 20, 2020); United States v. Gunn, __ F.3d __, 2020

WL 6813995, at *2 (7th Cir. Nov. 20, 2020).

       Accordingly, “[a]s of now, there is no Sentencing Commission policy statement

‘applicable’ to [] defendants’ compassionate-release motions, which means that district courts

need not conform, under § 3582(c)(1)(A)’s consistency requirement, to § 1B1.13 in determining

whether there exist ‘extraordinary and compelling reasons’ for a sentence reduction.” McCoy,

2020 WL 7050097, at *8.        Therefore, district courts are “‘empowered…to consider any

extraordinary and compelling reason for release that a defendant might raise.’” McCoy, 2020 WL

7050097, at *9 (quoting Zullo, 976 F.3d at 230).

       The defendant, as the movant, bears the burden of establishing that he is entitled to a

sentence reduction under 18 U.S.C. § 3582. See, e.g., United States v. Hamilton, 715 F.3d 328,

337 (11th Cir. 2013); United States v. Edwards, NKM-17-00003, 2020 WL 1650406, at *3

(W.D. Va. Apr. 2, 2020). If the defendant can show an extraordinary and compelling reason

that renders him eligible for a sentence reduction, the Court must then consider the factors

under 18 U.S.C. § 3553(a) to determine whether, in its discretion, a reduction of sentence is

appropriate. Dillon, 560 U.S. at 827. But, compassionate release is a “rare” remedy. United

States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); United States v. Mangarella, FDW-

06-151, 2020 WL 1291835, at *2-3 (W.D. N.C. Mar. 16, 2020); White v. United States, 378 F.

Supp. 3d 784, 787 (W.D. Mo. 2019).

                                               9
           Case 1:18-cr-00389-ELH Document 51 Filed 12/04/20 Page 10 of 20




                                      III.    COVID-19 2

       Defendant filed his Motion while the nation is “in the grip of a public health crisis more

severe than any seen for a hundred years.” Antietam Battlefield KOA v. Hogan, CCB-20-1130,

461 F. Supp. 3d 214, 223 (D. Md. 2020). That crisis is COVID-19. 3             The World Health

Organization declared COVID-19 a global pandemic on March 11, 2020.                   See Seth v.

McDonough, PX-20-1028, 2020 WL 2571168, at *1 (D. Md. May 21, 2020).

       The judges of this Court “have written extensively about the pandemic.” United States v.

Williams, PWG-19-134, 2020 WL 3073320, at *1 (D. Md. June 10, 2020) (collecting cases).

Therefore, it is not necessary to recount in detail the “unprecedented nature and impact” of the

pandemic. Id.

       That said, the Court must underscore that the virus is highly contagious. See Coronavirus

Disease 2019 (COVID-19), How COVID-19 Spreads, CTRS. FOR DISEASE CONTROL &

PREVENTION (Apr. 2, 2020), https://bit.ly/2XoiDDh. Moreover, although many people who are

stricken with the virus experience only mild or moderate symptoms, the virus can cause severe

medical problems as well as death, especially for those in “high-risk categories . . . .” Antietam

Battlefield KOA, 2020 WL 2556496, at *1 (citation omitted). As of December 4, 2020, COVID-

19 has infected more than 14.2 million Americans and caused over 277,000 deaths in this



       2
           The Court may take judicial notice of matters of public record. See Fed. R. Evid. 201.
       3
         Severe Acute Respiratory Syndrome Coronavirus 2 (SARS-CoV-2) is the cause of
coronavirus disease 2019, commonly called COVID-19. See Naming the Coronavirus Disease
and the Virus that Causes It, WORLD HEALTH ORG., https://bit.ly/2UMC6uW (last accessed June
15, 2020).




                                                 10
         Case 1:18-cr-00389-ELH Document 51 Filed 12/04/20 Page 11 of 20



country. See COVID-19 Dashboard, THE JOHNS HOPKINS UNIV., https://bit.ly/2WD4XU9 (last

accessed Dec. 4, 2020).

       The COVID-19 pandemic is the worst public health crisis that the world has experienced

since 1918. See United States v. Hernandez, 451 F. Supp. 3d 301, 305 (S.D.N.Y. 2020) (“The

COVID-19 pandemic . . . . presents a clear and present danger to free society for reasons that

need no elaboration.”).       The pandemic “has produced unparalleled and exceptional

circumstances affecting every aspect of life as we have known it.” Cameron v. Bouchard, LVP-

20-10949, 2020 WL 2569868, at *1 (E.D. Mich. May 21, 2020), stayed, 818 Fed. App’x 393,

(6th Cir. 2020). Indeed, for a significant period of time, life as we have known it came to a halt.

Although many businesses and schools reopened for a period of time, many are again subject to

closure or substantial restrictions, due to the virulent resurgence of the virus in recent weeks.

       Unfortunately, there is currently no vaccine, cure, or proven treatment that is available.

But, it appears that a vaccine is on the horizon.

       Of relevance here, the Centers for Disease Control and Prevention (“CDC”) has

identified certain risk factors that increase the chance of severe illness. Those risk factors

initially included age (over 65); lung disease; asthma; chronic kidney disease; serious heart

disease; obesity; diabetes; liver disease; and a compromised immune system. See Coronavirus

Disease 2019 (COVID-19), People Who Are at Risk for Severe Illness, CTRS. FOR DISEASE

CONTROL & PREVENTION (May 14, 2020), https://bit.ly/2WBcB16.

       On June 25, 2020 and July 17, 2020, the CDC revised its guidance as to medical

conditions that pose a greater risk of severe illness due to COVID-19. Then, on November 2,

2020, to reflect the most recently available data, the CDC again revised its guidance. See People

of Any Age with Underlying Medical Conditions, CTRS. FOR DISEASE CONTROL & PREVENTION



                                                    11
        Case 1:18-cr-00389-ELH Document 51 Filed 12/04/20 Page 12 of 20



(Nov. 2, 2020), https://bit.ly/38S4NfY. According to the CDC, the factors that increase the risk

include cancer; chronic kidney disease; COPD; being immunocompromised; obesity, where the

body mass index (“BMI”) is 30 or higher; serious heart conditions, including heart failure and

coronary artery disease; sickle cell disease; smoking; pregnancy; and Type 2 diabetes. Id. The

CDC has also indicated that the risk for severe illness from COVID-19 increases with age, with

older adults at highest risk. See Older Adults At Greater Risk of Requiring Hospitalization or

Dying if Diagnosed with COVID-19, CTRS. FOR DISEASE CONTROL & PREVENTION (Nov. 27,

2020), https://bit.ly/3g1USZ1.

       The CDC has also created a second category for conditions that “might” present a risk for

complications from COVID-19. The factors that might increase the risk include asthma,

cerebrovascular disease, hypertension, liver disease, cystic fibrosis, neurologic conditions, a

compromised immune system, overweight (where the BMI is between 25 and 30), pulmonary

fibrosis, thalassemia (a type of blood disorder), and Type 1 diabetes. See id.

       Thus far, the only way to slow the spread of the virus is to practice “social distancing.”

See Coronavirus Disease 2019 (COVID-19), How to Protect Yourself & Others, CTRS. FOR

DISEASE CONTROL & PREVENTION, https://bit.ly/3dPA8Ba (last accessed May 21, 2020). Social

distancing is particularly difficult in the penal setting, however. Seth, 2020 WL 2571168, at *2.

Prisoners have little ability to isolate themselves from the threat posed by the coronavirus. Id.;

see Cameron, 2020 WL 2569868, at *1; see also United States v. Mel, TDC-18-0571, 2020 WL

2041674, at *3 (D. Md. Apr. 28, 2020) (“In light of the shared facilities, the difficulty of social

distancing, and challenges relating to maintaining sanitation, the risk of infection and the spread

of infection within prisons and detention facilities is particularly high.”). Prisoners are not

readily able to secure safety products on their own to protect themselves, such as masks and hand



                                                12
         Case 1:18-cr-00389-ELH Document 51 Filed 12/04/20 Page 13 of 20



sanitizers, nor are they necessarily able to separate themselves from others. Consequently,

correctional facilities are especially vulnerable to viral outbreaks and ill-suited to stem their

spread. See Coreas v. Bounds, TDC-20-0780, 2020 WL 1663133, at *2 (D. Md. Apr. 3, 2020)

(“Prisons, jails, and detention centers are especially vulnerable to outbreaks of COVID-19.”); see

also Letter of 3/25/20 to Governor Hogan from approximately 15 members of Johns Hopkins

faculty at the Bloomberg School of Public Health, School of Nursing, and School of Medicine

(explaining that the “close quarters of jails and prisons, the inability to employ effective social

distancing measures, and the many high-contact surfaces within facilities, make transmission of

COVID-19 more likely”); accord Brown v. Plata, 563 U.S. 493, 519-20 (2011) (referencing a

medical expert’s description of the overcrowded California prison system as “‘breeding grounds

for disease’”) (citation omitted).

       The Department of Justice (“DOJ”) has recognized the unique risks posed to inmates and

employees of the Bureau of Prisons (“BOP”) from COVID-19. The DOJ has adopted the

position that an inmate who presents with one of the risk factors identified by the CDC should be

considered as having an “extraordinary and compelling reason” warranting a sentence reduction.

See U.S.S.G. § 1B1.13 cmt. n.1(A)(ii)(I).

       Attorney General William Barr issued a memorandum to Michael Carvajal, Director of

the BOP, on March 26, 2020, instructing him to prioritize the use of home confinement for

inmates at risk of complications from COVID-19. See Hallinan v. Scarantino, 20-HC-2088-FL,

2020 WL 3105094, at *8 (E.D. N.C. June 11, 2020). Then, on March 27, 2020, Congress passed

the Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”), Pub. L. No. 116-

136, 134 Stat. 281. In relevant part, the CARES Act authorized the Director of BOP to extend

the permissible length of home confinement, subject to a finding of an emergency by the



                                                13
           Case 1:18-cr-00389-ELH Document 51 Filed 12/04/20 Page 14 of 20



Attorney General. See Pub. L. No. 116-136, § 12003(b)(2). On April 3, 2020, the Attorney

General issued another memorandum to Carvajal, finding “the requisite emergency . . . .”

Hallinan, 2020 WL 3105094, at *9. Notably, the April 3 memorandum “had the effect of

expanding the [BOP’s] authority to grant home confinement to any inmate . . . .” Id.

       On March 23, 2020, the CDC issued guidance for the operation of penal institutions to

help prevent the spread of the virus. Seth, 2020 WL 2571168, at *2. Notably, the BOP has

implemented substantial measures to mitigate the risks to prisoners, to protect inmates from

COVID-19, and to treat those who are infected. Indeed, as the Third Circuit recognized in

United States v. Raia, 954 F.3d 594, 597 (3rd Cir. 2020), the BOP has made “extensive and

professional efforts to curtail the virus’s spread.”

       As with the country as a whole, however, the virus persists in penal institutions. 4 As of

December 4, 2020, the BOP had 124,538 federal inmates and 36,000 staff. And, as of the same

date, the BOP reported that 4,901 inmates and 1,509 BOP staff currently tested positive for

COVID-19; 21,677 inmates and 2,057 staff have recovered from the virus; and 149 inmates and


       4
          The New York Times reported in June 2020 that cases of COVID-19 “have soared in
recent weeks” at jails and prisons across the country. Timothy Williams et al., Coronavirus
cases Rise Sharply in Prisons Even as They Plateau Nationwide, N.Y. TIMES (June 18, 2020),
https://nyti.ms/37JZgH2. More recently, on October 29, 2020, the New York Times reported that,
“[i]n American jails and prisons, more than 252,000 people have been infected and at least 1,450
inmates and correctional officers have died” from COVID-19. See Cases in Jails and Prisons,
N.Y. TIMES (Oct. 29, 2020), https://www.nytimes.com/interactive/2020/us/coronavirus-us-
cases.html?name=styln-coronavisur&region=TOP_BANNER&block=storyline_menu_
recirc&action=click&pgtype=LegacyCollection&impression_id=78b44851-1885-11eb-baa7-
3f68d7b814c8&variant=1_Show.

        On November 21, 2020, the New York Times reported that “U.S. correctional facilities are
experiencing record spikes in coronavirus infections this fall. During the week of Nov. 17, there
were 13,657 new coronavirus infections reported across the state and federal prison systems.”
America Is Letting the Coronavirus Rage Through Prisons, N.Y. TIMES (Nov. 21, 2020),
https://www.nytimes.com/2020/11/21/opinion/sunday/coronavirus-prisons-
jails.html?referringSource=articleShare.

                                                  14
        Case 1:18-cr-00389-ELH Document 51 Filed 12/04/20 Page 15 of 20



two staff member have died from the virus. Moreover, the BOP has completed 82,068 COVID-

19 tests. See https://www.bop.gov/coronavirus/ (last accessed Dec. 4, 2020). See COVID-19,

FED. BUREAU OF PRISONS, https://bit.ly/2XeiYH1.

       With respect to FCI Allenwood Low, where the defendant is a prisoner, the BOP reported

as of December 4, 2020, that one inmate and six staff currently test positive for COVID-19 and

one inmate and two staff have recovered at the facility. And, the facility has completed 169 tests.

See https://www.bop.gov/coronavirus/ (last accessed Dec. 4, 2020).

                                       IV.    Discussion

       Hiller moves for compassionate release on the ground that his age renders him

particularly vulnerable to COVID-19. ECF 47 at 2. He has also provided some evidence of his

medical conditions. ECF 50-1. Moreover, Hiller contends that the sentencing factors under 18

U.S.C. § 3553(a) counsel in favor of his release. Id. at 3-4.

       The government did not respond to the Third Motion, but noted by email that “the

Government believes this motion should be denied for the same reasons Judge Hollander denied

Mr. Hiller’s first motion.” In the government’s response to Hiller’s first two motions, it argued

that defendant’s request should be denied because “(1) The Defendant has failed to exhaust his

administrative remedies; (2) the Defendant is not eligible for compassionate release; and (3) the

Court lacks authority to provide the specific remedy the Defendant seeks (i.e., moving him to

home confinement).” ECF 42 at 2; see also ECF 35.

                              A. Exhaustion of Administrative Remedies

       As indicated, in response to defendant’s first two motions for relief, the Court concluded

that defendant failed to exhaust his administrative remedies, as required by 18 U.S.C. §

3582(c)(1). ECF 36; ECF 45.



                                                15
            Case 1:18-cr-00389-ELH Document 51 Filed 12/04/20 Page 16 of 20



        Before filing this Motion, defendant submitted a request for compassionate release under

18 U.S.C. § 3582(c)(1)(A) with the Warden at Allenwood. ECF 47-1. In his request, Hiller

noted that he is particularly “susceptible to falling victim” to COVID-19 because of his advanced

age. Id. at 1. He also provided a proposed release plan. Id. at 2-3. The Warden denied

defendant’s request on August 14, 2020, because Hiller “did not attempt informal resolution

prior to submission of administrative remedy.” ECF 47-2.

        Because Hiller has made an administrative request for compassionate release over thirty

days ago, I am satisfied that he has exhausted his administrative remedies, as required by

§ 3582(c)(1)(A).

                                     B. Compassionate Release

        As to grounds for relief under § 3582(c)(1)(A)(i), the defendant asserts that his age

qualifies him for release. ECF 47 at 2. Defendant has also provided his medical records, which

evidence that he suffers, inter alia, from hypothyroidism and stage 3 kidney disease. ECF 50-1 at

4, 6, 35.

        The government has argued that defendant’s age does not render him eligible for release.

ECF 35 at 4. And, it noted that if defendant’s age were enough, “every non-violent prisoner over

65 could seek to have his sentence immediately suspended and ordered released.” Id.

        To be sure, the coronavirus is not “tantamount to a ‘get out of jail free’ card.” United

States v. Williams, PWG-13-544, 2020 WL 1434130, at *3 (D. Md. Mar. 24, 2020) (Day, M.J.).

However, it is widely recognized that older adults have an increased risk of severe consequences

from potential COVID-19 infection. See Older Adults At Greater Risk of Requiring

Hospitalization or Dying if Diagnosed with COVID-19, CTRS. FOR DISEASE CONTROL &

PREVENTION (Nov. 27, 2020), https://bit.ly/3g1USZ1. Moreover, according to the CDC,



                                               16
        Case 1:18-cr-00389-ELH Document 51 Filed 12/04/20 Page 17 of 20



defendant is at an increased risk of severe illness because of his kidney disease. See Coronavirus

Disease 2019 (COVID-19), People Who Are at Risk for Severe Illness, CTRS. FOR DISEASE

CONTROL & PREVENTION (May 14, 2020), https://bit.ly/2WBcB16.

       Numerous courts have found that, in light of the COVID-19 pandemic, kidney disease, as

well as advanced age, qualify as compelling reasons for compassionate release. See e.g., United

States v. Crenshaw, 16-cr-0004 (PJS/SER), 2020 WL 6821872, at *1 (D. Minn. Nov. 20, 2020)

(finding defendant’s chronic kidney disease qualified as extraordinary and compelling reason for

sentence reduction); United States v. Johnson, No. CR 4:16-577-BHH-1, 2020 WL 4501513, at

*5 (D.S.C. Aug. 5, 2020) (granting compassionate release for inmate suffering from

hypertension and chronic kidney disease, finding chronic kidney disease at “any stage is...a

serious...medical condition...that substantially diminishes the ability of the defendant to provide

self-care within the environment of a correctional facility and from which he or she is not

expected to recover”); United States v. Williams, __ F. Supp. 3d __, 2020 WL 4040706, at *4

(E.D. Mich. July 17, 2020) (finding defendant’s age of 68 qualified as extraordinary and

compelling reason); United States v. Walker, 11-cr-381 (SRN/HB), 2020 WL 4194677, at *4 (D.

Minn. June 26, 2020) (finding defendant’s age of 77 and stage 3 chronic kidney disease qualified

as extraordinary and compelling reason for release); United States v. Howard, 4:15-cr-00018-

BR-2, 2020 WL 2200855, at *3 (E.D.N.C. May 6, 2020) (granting compassionate release, in

part, because inmate suffers from serious medical conditions, including stage 3 kidney disease);

United States v. Williams, 3:17-CR-121-(VAB), 2020 WL 1974372, at *3 (D. Conn. Apr. 24,

2020) (granting compassionate release, in part, because 62-year old inmate has a “history of

being treated for kidney issues”).




                                                17
           Case 1:18-cr-00389-ELH Document 51 Filed 12/04/20 Page 18 of 20



       Accordingly, I am satisfied that Hiller satisfies the “extraordinary and compelling” prong

of the § 3582 analysis.

       The Court must also consider the factors set forth in 18 U.S.C. § 3553(a). See 18 U.S.C.

§ 3582(c)(1)(A). These factors include: (1) the nature of the offense and the defendant’s

characteristics; (2) the need for the sentence to reflect the seriousness of the offense, promote

respect for the law, and provide just punishment; (3) the kinds of sentences available and the

applicable Guidelines range; (4) any pertinent Commission policy statements; (5) the need to

avoid unwarranted sentence disparities; and (6) the need to provide restitution to victims.

       Hiller acknowledges the seriousness of the crime at issue here. ECF 47 at 3. But, he

notes that the offense did not involve any weapons or allegations of violence. Id. And, he states

that, “[a]s a result of the loss of his pharmacy license, there is no possibility of repetition of the

offense.” Id.

       Moreover, until the occurrence of the crime at issue, defendant had led a law-abiding life;

he had never been convicted of any crime, and his crime-free conduct spanned more than 60

years. 5 Further, because of defendant’s non-violent history and favorable personal traits, Mr.

Hiller was released on pretrial supervision from August 24, 2018, until his self-surrender on

January 14, 2019. ECF 14 at 1.

       In addition, there is minimal risk that defendant will return to criminal activity upon his

release. Defendant is now 66 years of age, which makes recidivism unlikely. See, e.g., United

States v. Braxton, JKB-09-478, 2020 WL 4748536, at *4 (D. Md. Aug. 17, 2020) (finding a

recidivist offender would pose “little danger to the public at this point” because of his age of 63


       5
         In 1995, Hiller was issued a citation for not having a fire extinguisher on his boat, and
he was fined $50. ECF 14, ¶ 29. In my view, this is analogous to a defendant whose only prior
offense is a minor traffic violation. And, many people with exemplary lives have occasionally
been issued a traffic citation.
                                                 18
        Case 1:18-cr-00389-ELH Document 51 Filed 12/04/20 Page 19 of 20



years) (citing U.S. Sent. Comm., The Effects of Aging on Recidivism Among Federal Offenders,

2017, at 3 (“Older offenders were substantially less likely than younger offenders to recidivate

following release ... 13.4 percent of offenders age 65 or older at the time of release were

rearrested[.]”)). Therefore, the Court believes that Hiller would not pose a danger to the public if

released.

       Defendant has participated in “numerous programs” while incarcerated and “has been

completely infraction free while incarcerated.” ECF 47 at 3-4. Hiller’s good behavior while

incarcerated warrants recognition under 18 U.S.C. § 3553(a). And, it further suggests that he

would not pose a danger to the community if released. See 18 U.S.C. § 3582(c)(1)(A)(ii).

       The defendant also notes that he has a release plan that includes living with his wife and

son. ECF 47 at 3. And, as noted, his son suffers from mental illness. If released, Hiller says that

he would “devote time to the care of his son.” ECF 47 at 3.

       It is also noteworthy that Hiller’s incarceration in the midst of a global pandemic has

“sufficiently increased the severity of the sentence beyond what was originally anticipated such

that the purposes of sentencing are fully met even with the proposed reduction.” United States v.

Green, TDC-10-761, 2020 WL 2992855, at *4 (D. Md. June 4, 2020); see also United States v.

Park, No. 16-cr-00473, 2020 WL 1970603, at *5 (S.D.N.Y. Apr. 24, 2020) (noting that a

sentence “that was sufficient but no greater than necessary” may now, in light of COVID-19,

become “one immeasurably greater than necessary”).          In particular, the pandemic affected

visitation and programming.

       As I see it, Hiller’s incarceration for a period of 22 months is sufficient to serve the

sentencing goals of incapacitation, deterrence, retribution, and rehabilitation. Accordingly, I find

that the factors under 18 U.S.C. § 3553(a) weigh in favor of reducing Hiller’s sentence to time



                                                19
        Case 1:18-cr-00389-ELH Document 51 Filed 12/04/20 Page 20 of 20



served plus fourteen days, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), with the added requirement

of ten months of home confinement as a condition of supervised release.

                                      V.    Conclusion

       For the forgoing reasons, I shall grant the Motion (ECF 47).

       An Order follows, consistent with this Memorandum Opinion.

Date: December 4, 2020                                             /s/
                                                    Ellen Lipton Hollander
                                                    United States District Judge




                                               20
